Casey, C. J.,
delivered the opinion of the court:
The claimant in this case is a colored man, residing in the city of Charleston. He claims to have been the owner of one bale and three packages of upland cotton at and before the time that city was occupied by the Union forces. His claim is supported by the records of the military authorities, showing that this cotton was seized by them and turned over to the treasury agents, by whom it was shipped to New York and sold, and the net proceeds paid over into the treasury of the United States.
The claimant proved, by clear and undoubted evidence, that he was the owner of the cotton, and that he had purchased it a year before the occupation of the city by the Union army. He further proves that he never gave any aid or comfort to the rebellion. His occupation was that of a shoemaker. He had followed it for years before the war, and continued through the whole period of the insurrection. He 'never had been a slave; and, like nearly all his race in this country, his sympathies and his feelings were strongly with the .national cause, believing that their ultimate and full emancipation from a hated bondage depended upon its success. In every respect the case appears to be fully made out by the proofs, testing it by the most rigid rules that can be applied. Indeed, it is hard to conceive why the property of such persons as the claimant, against whom there existed even no suspicion of complicity with the rebellion, should have been seized at all. But having been so seized and sold, we cannot . doubt that he comes clearly within the reason and spirit of the law, and that it is our duty, as it is our pleasure, to restore to him the proceeds of his property.
The cotton was upland, and the exact net proceeds of the upland cotton from Charleston is shown by the report of the Secretary of the Treasury to be $131 20 per bale. Allowing it as two bales, which, the evidence shows, was about the quantity owned by the claimant, and it amounts to the sum of $262 40, and for this amount we shall certify in his favor.